UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6647



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JENNIFER A. ROUSE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-92-88)


Submitted:   June 23, 2005                  Decided:    July 1, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jennifer A. Rouse, Appellant Pro Se. Robert Edward Bradenham, II,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jennifer A. Rouse, a federal prisoner, seeks to appeal

the district court’s order construing her motion to correct an

illegal sentence as a successive motion filed under 28 U.S.C.

§ 2255 (2000), and dismissing it for lack of jurisdiction.               The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.      28 U.S.C. § 2253(c)(1) (2000).         A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner    satisfies   this   standard   by

demonstrating that reasonable jurists would find that the district

court’s assessment of her constitutional claims is debatable or

wrong and that any dispositive procedural rulings by the district

court are also debatable or wrong.        See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).        We have

independently reviewed the record and conclude that Rouse has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                DISMISSED




                                 - 2 -